DETAILED ACTION
This communication is a Non-Final Rejection Office Action in response to the submission filed on 9/8/2020 for Application 14/740,243.  
Claims 1, 3-4, 6-8, 10-11, 13-15, 17, 18, 20 were previously examined in the action mailed on 6/8/2020.
Claims 1, 8, 15 have been amended.  Claims 1, 3-4, 6-8, 10-11, 13-15, 17, 18, 20 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2020 has been entered.
 
Response to Arguments

Applicant’s arguments with respect to the prior art have been considered but are moot because the arguments do not apply to the new grounds of rejection that was necessitated by amendment.
Applicant’s arguments and amendments regarding the rejection under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejections of claims 1, 3-4, 6-8, 10-11, 13-15, 17, 18, 20 rejected under 35 U.S.C. 112(a) have been withdrawn. 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mejegard US 2015/0019280 A1 Emigh US 8,090,383 B1 in view of Conrad US 9,373,242 B1.

As per Claim 1 Mejegard teaches a method for automatically determining allocations of time or use, the method comprising:  (see Abstract that teaches A method for automatically pairing one or more operators with one or more pieces of equipment)
receiving, at a beacon, a wireless signal from a mobile device, wherein the beacon is coupled to a physical asset, and wherein the mobile device is associated with a person;  (see para. 43 that teaches described above, the ID unit 250 may take a variety of forms, but is preferably a water-resistant, wearable device that can be easily carried by or attached to an operator 204. For example, the ID unit may be a data card (e.g., a credit-card sized card), a wristband, a chip sewn into the operator's gloves, a key fob, a watch, a necklace, and/or the like. Although the typical example may utilize RFID technology, other wireless communication arrangements are conceivable such as, e.g., Bluetooth.RTM. or WiFi. As described above, in some embodiments of the invention the ID unit 250 is combined with a mobile phone and, as such, the memory 254, processing device 252, and short-range transceiver 264 may be those of a mobile phone capable of also performing other functions of the mobile phone.  Further, para. 131, 133 teach FIG. 7A shows a piece of equipment 705 (here a string trimmer) including an equipment data sensor 720 thereon.  In some embodiments, the equipment data sensor's transceiver has a maximum range that can be varied between five centimeters and thirty meters by varying the power available depending on the situation.)
detecting, by the beacon, a signal strength of the wireless signal; (133 teaches a low-power short-range signal may be desired when searching for ID units so that the equipment data sensor 230 does not identify too many ID units at one time and so that, as described below, signal strength between multiple identified ID units are distinguishable, thereby allowing for an approximation of relative distance to each identified ID unit.)
detecting that the person is in proximity to the physical asset based on the signal strength of the wireless signal received at the beacon; (see para. 140 that teaches in the illustrated embodiment, Karl's RSSI is 4.0, is fairly regular, and his ID code is present in many data packages, while Linda's RSSI is 1.3 and is also fairly regular, but her ID code is included in somewhat fewer data packages. Therefore, the data management server system 270 would determine that Karl is the most likely operator and would identify in the database that Karl was the operator at this point in time. Once this is determined, it may also be used, in some embodiments, by the data management server system 270 to help determine that Karl is not likely to be operating other equipment at the same time, despite other equipment sensing Karl's ID unit amongst one or more other operator ID units. An example of a process performed by the data management server system 270 to use RSSI values and other information to determine the likely operator is described in greater detail below.) 
identifying a location of the beacon; (para. 75 teaches this ID code 269 may be useful to the data management server system 270 for: (i) identifying the source of data generally; (ii) identifying problems with a data communication system 260 (iii) tracking the location of one or more pieces of the equipment (e.g., by associating the location of the equipment 202 with a known location of the data communication system 260 at the time of the communication between the equipment's data sensor 230 and the data communication system 260)
identifying a proximity time that the person is in proximity to the physical asset;  (para. 140 teaches as illustrated by block 758 in FIG. 7B, the equipment data sensor 720 transmits data to the data management server system (e.g., via a base station or other data communication system). As illustrated by block 760, the data management server system then automatically determines which ID code corresponds to the operator of the equipment 705 based at least in part on RSSI (i.e., signal strength), number of data packages, and/or other information received about operation of the equipment 705 and nearby equipment. For example, the highest RSSI generally indicates the operator, however, the data management server system may also look at the number of data packages received and the change in the RSSI over time since the operator ID code will typically be seen in most data packets received and, while it may not be the highest RSSI at all points in time, it will usually be the highest RSSI for most points in time. Other data that may also be used in the data management server system's algorithm may include, for example, information about whether the equipment 705 is running and/or ID codes and RSSI values received from other nearby equipment that indicate that one of the ID codes is clearly associated with the operator of the other equipment and therefore cannot likely be the operator of equipment 705. In the illustrated embodiment, Karl's RSSI is 4.0, is fairly regular, and his ID code is present in many data packages, while Linda's RSSI is 1.3 and is also fairly regular, but her ID code is included in somewhat fewer data packages. Therefore, the data management server system 270 would determine that Karl is the most likely operator and would identify in the database that Karl was the operator at this point in time. Once this is determined, it may also be used, in some embodiments, by the data management server system 270 to help determine that Karl is not likely to be operating other equipment at the same time, despite other equipment sensing Karl's ID unit amongst one or more other operator ID units.)
detecting, by the beacon, vibration characteristics of the physical asset; (para. 129 teaches As illustrated by decision diamonds 693, 694, and 695, the equipment data sensor will remain in the passive base station mode until it determines (using its sensors and/or clock) that any one of three different events happen. Specifically, as represented by decision diamond 693, if the equipment data sensor senses some predefined minimum amount of vibration (e.g., some minimum vibration amplitude and/or length of time of vibration sensed by the vibration sensor) then, if there is data stored in the equipment data sensor that still needs to be transmitted to a data communication system, then the equipment data sensor again enters the active base station search mode 687.)  
identifying a use of the physical asset based on the vibration characteristics and the location of the physical asset; (para. 129 teaches As illustrated by decision diamonds 693, 694, and 695, the equipment data sensor will remain in the passive base station mode until it determines (using its sensors and/or clock) that any one of three different events happen. Specifically, as represented by decision diamond 693, if the equipment data sensor senses some predefined minimum amount of vibration (e.g., some minimum vibration amplitude and/or length of time of vibration sensed by the vibration sensor) then, if there is data stored in the equipment data sensor that still needs to be transmitted to a data communication system, then the equipment data sensor again enters the active base station search mode 687.  The Examiner interprets the equipment data sensor going into active mode based on detected vibration to be identifying a use of the physical asset based on the vibration characteristics.  Further, when the equipment data sensor goes into active mode it begins “actively” searching for operator ID codes 255 within range.  Para. 140 teaches as illustrated by block 758 in FIG. 7B, the equipment data sensor 720 transmits data to the data management server system (e.g., via a base station or other data communication system). As illustrated by block 760, the data management server system then automatically determines which ID code corresponds to the operator of the equipment 705 based at least in part on RSSI (i.e., signal strength), number of data packages, and/or other information received about operation of the equipment 705 and nearby equipment. For example, the highest RSSI generally indicates the operator, however, the data management server system may also look at the number of data packages received and the change in the RSSI over time since the operator ID code will typically be seen in most data packets received and, while it may not be the highest RSSI at all points in time, it will usually be the highest RSSI for most points in time.)
identifying a use of the physical asset based at least in part on the proximity time; (para. 140 teaches as illustrated by block 758 in FIG. 7B, the equipment data sensor 720 transmits data to the data management server system (e.g., via a base station or other data communication system). As illustrated by block 760, the data management server system then automatically determines which ID code corresponds to the operator of the equipment 705 based at least in part on RSSI (i.e., signal strength), number of data packages, and/or other information received about operation of the equipment 705 and nearby equipment. For example, the highest RSSI generally indicates the operator, however, the data management server system may also look at the number of data packages received and the change in the RSSI over time since the operator ID code will typically be seen in most data packets received and, while it may not be the highest RSSI at all points in time, it will usually be the highest RSSI for most points in time. Other data that may also be used in the data management server system's algorithm may include, for example, information about whether the equipment 705 is running and/or ID codes and RSSI values received from other nearby equipment that indicate that one of the ID codes is clearly associated with the operator of the other equipment and therefore cannot likely be the operator of equipment 705. In the illustrated embodiment, Karl's RSSI is 4.0, is fairly regular, and his ID code is present in many data packages, while Linda's RSSI is 1.3 and is also fairly regular, but her ID code is included in somewhat fewer data packages. Therefore, the data management server system 270 would determine that Karl is the most likely operator and would identify in the database that Karl was the operator at this point in time. Once this is determined, it may also be used, in some embodiments, by the data management server system 270 to help determine that Karl is not likely to be operating other equipment at the same time, despite other equipment sensing Karl's ID unit amongst one or more other operator ID units.)
identify a project associated with the person; (para. 136 teaches when the equipment data sensor 720 searches again for nearby ID units, not only does it still find Karl's ID unit 730, it also finds Linda's ID unit 732 because Linda 712 has begun working within the broadcasting range of the equipment data sensor 720. Accordingly, the equipment data sensor 720 stores both Linda's ID code and Karl's ID code in each data new data packet that it stores in its memory along with the corresponding sensor data, until it stops receiving signals from one or both of the two ID units. Without more, one could not know by looking at the data packages whether Linda 712 was merely in close proximity to the equipment 705 operated by Karl 710 or whether Linda actually took over operation of the equipment 705 and Karl 710 merely remained in the vicinity. However, since embodiments of the invention track operator performance, it can be very important to the accuracy and/or usefulness of the information that the fleet management system 100 can accurately identify the actual equipment operator and the roles of other nearby persons.  The Examiner considers identifying an operator who is operating equipment to be identify a project associated with the person)
automatically allocating the proximity time to the identified project for the person; and ; (para. 136 teaches when the equipment data sensor 720 searches again for nearby ID units, not only does it still find Karl's ID unit 730, it also finds Linda's ID unit 732 because Linda 712 has begun working within the broadcasting range of the equipment data sensor 720. Accordingly, the equipment data sensor 720 stores both Linda's ID code and Karl's ID code in each data new data packet that it stores in its memory along with the corresponding sensor data, until it stops receiving signals from one or both of the two ID units. Without more, one could not know by looking at the data packages whether Linda 712 was merely in close proximity to the equipment 705 operated by Karl 710 or whether Linda actually took over operation of the equipment 705 and Karl 710 merely remained in the vicinity. However, since embodiments of the invention track operator performance, it can be very important to the accuracy and/or usefulness of the information that the fleet management system 100 can accurately identify the actual equipment operator and the roles of other nearby persons.  The Examiner considers identifying an operator who is operating equipment to be allocating the proximity time to the identified project for the person)
Mejegard does not explicitly disclose identify a project associated with the use of the physical asset  and automatically allocating the use time to the identified project for the physical asset. However, Emigh para. 25-26 teaches object may be selected for tracking (201). In some embodiments, personnel may be selected. In some embodiments, materiel may be selected. Examples of personnel include employees, contractors, subcontractors, suppliers, visitors, and agents. Examples of materiel include materials, vehicles and equipment. Tracking may be facilitated (202). For example, location information for tracking may be provided by any device that can be aware of its location or for which a location may be determined, herein referred to as a Location-Aware Device (LAD). In some embodiments, facilitating of tracking may consist of physically associating a LAD with an object, for example by attaching a LAD to an object, or by requiring that a LAD remains near an object. Further, para. 50 teaches FIG. 6 is a flow diagram of a method for automatic billing, according to some embodiments. In this example, a trackable object is established (601). For example, a trackable object may be personnel or material, such as a contractor or a piece of equipment. An example of establishing tracking is discussed in conjunction with FIG. 2.  Further para. 53 teaches an invoice may be constructed (604). For example, a customer may be charged a certain rate for particular contractor's time, and/or a certain rate for rental or use of certain equipment. In some embodiments, tracking data from one or more objects may be aggregated for invoicing, for example by transmitting logical location information to an accounting system and/or invoicing system. Such an accounting system and/or invoicing system may construct detailed invoices.  Both Mejegard and Emigh are draw to tracking equipment and operators.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the Applicant’s invention to modify the teachings of Mejegard to include identifying a project associated with the use of the physical asset  and automatically allocating the use time to the identified project for the physical asset as taught by Emigh provide an improved means to keep track of objects such as materiel or personnel to facilitate billing, auditing, compliance, maintenance or prevention of misuse or theft (see para. 4)
Mejegard does not teach detecting, vibration characteristics during the proximity time;  However, Conrad para. 19 teaches the system 7 is configured to determine, based on the tag location information, when the user has entered into an area for which washing of the user's hands is required, and the system 7 is further configured to determine, based on information from the dispensing system 10, whether the user has washed his or her hands within a certain time period of entering such area or within a certain proximity of the area.  Further, abstract teaches the motion sensor is configured to sense vibrations of the dispenser. When at least a threshold amount of movement is sensed, logic is configured to analyze samples from the motion sensor in order to determine whether the sensed vibrations result from activation of the dispenser.  Both Mejegard and Conrad are drawn to verifying performance of a task.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the Applicant’s invention to modify the teachings of Mejegard to include detect the vibration characteristics of the physical asset during the proximity time as taught by Conrad to provide a more accurate means for detecting the performance of tasks (as suggested Conrad para. 30) which results in a more robust system.

Claim 8 recites similar limitations to those recited in claim 1 and is rejected for similar reasons. Further, Mejegard teaches a system for automatically determining allocations of time or use, the system comprising: at least one processor; at least one memory device operably coupled to the at least one processor and storing instructions for execution on the at least one processor, the instructions causing the at least one processor to:  (see Mejegard para. 30)


Claim 15 recites similar limitations to those recited in claim 1 and is rejected for similar reasons. Further, Mejegard teaches a computer program product to automatically determine allocations of time or use, the computer program product comprising a non-transitory computer-readable storage medium having computer-usable program code embodied therein, the computer- usable program code comprising:  (see Mejegard para. 30)

Claims 3, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mejegard US 2015/0019280 A1 Emigh US 8,090,383 B1 in view of Conrad US 9,373,242 B1 as applied to Claim 1, 8, 15 and in further view of Kyle US 2010/0328076 A1.

As per Claim 3 Mejegard does not teach the method of claim 1, further comprising detecting, by the beacon, a temperature at the location  However, Kyle para. 26 teaches In some embodiments, the device 2 may further include a temperature sensor 38, motion sensor 39, and/or other sensors such as an accelerometer. Measurements from one or more of these sensors may be included in data reported to the central computer 20. Additionally, the motion sensor 39 may be used to regulate the frequency with which the device 2 reports RSSI data to the central computer 20: for example, the device 2 may report data every three seconds by default, but more frequently when the motion detector indicates to processor 34 that the device 2 is in motion or is in a high risk area of the environment. Parameters governing the motion sensor 39, such as a measurement threshold indicating that the device 2 is in motion, may be set dynamically based on instructions sent from the central computer 20. The central computer 20 may monitor motion and/or temperature data and use this as the basis for various reports 46 and/or alerts 44 issued to users and administrators. Furthermore, in some embodiments, the base stations 12 also have temperature sensors 38 and include temperature data in their reports to the central computer 20, e.g. temperature data may be measured and reported upon detecting activation of a hand hygiene station usage sensor 16.  Both Mejegard and Kyle are drawn to verifying performance of a task.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the Applicant’s invention to modify the teachings of Mejegard to include detecting, by the beacon, a temperature at the location  as taught by Kyle notify the necessary parties of temperature related issues at the locations (as suggested by Kyle para. 27).

Claim 10 recites similar limitations to those recited in claim 3 and is rejected for similar reasons. Further, Mejegard teaches a system for automatically determining allocations of time or use, the system comprising: at least one processor; at least one memory device operably coupled to the at least one processor and storing instructions for execution on the at least one processor, the instructions causing the at least one processor to:  (see Mejegard para. 30)

Claim 17 recites similar limitations to those recited in claim 3 and is rejected for similar reasons. Further, Mejegard teaches a computer program product to automatically determine allocations of time or use, the computer program product comprising a non-transitory computer-readable storage medium having computer-usable program code embodied therein, the computer- usable program code comprising:  (see Mejegard para. 30)

Claims 4, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mejegard US 2015/0019280 A1 Emigh US 8,090,383 B1 in view of Conrad US 9,373,242 B1 as applied to Claim 1, 8, 15 and in further view of Raichman US 2015/0254964 A1.

As per Claim 4 Mejegard does not teach the method of claim 1, further comprising detecting at least one of light intensity, humidity, and pressure at the location  However, Raichman para. 66, 121 teaches usage sensors including pressure sensors.  Both Mejegard and Raichman are drawn to verifying performance of a task.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the Applicant’s invention to modify the teachings of Mejegard to include comprising detecting at least one of light intensity, humidity, and pressure at the location as taught by Raichman to more accurately determine that a use is engaged with a particular asset (as suggested by Raichman para. 121).

Claim 11 recites similar limitations to those recited in claim 4 and is rejected for similar reasons. Further, Mejegard teaches a system for automatically determining allocations of time or use, the system comprising: at least one processor; at least one memory device operably coupled to the at least one processor and storing instructions for execution on the at least one processor, the instructions causing the at least one processor to:  (see Mejegard para. 30)
Claim 18 recites similar limitations to those recited in claim 4 and is rejected for similar reasons. Further, Mejegard teaches a computer program product to automatically determine allocations of time or use, the computer program product comprising a non-transitory computer-readable storage medium having computer-usable program code embodied therein, the computer- usable program code comprising:  (see Mejegard para. 30)

Claims 6, 7, 13, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mejegard US 2015/0019280 A1 Emigh US 8,090,383 B1 in view of Conrad US 9,373,242 B1 as applied to Claim 1, 8, 15 and in further view of Kellogg US 8,649,486 B1.


As per Claim 6 Mejegard does not teach the method of claim 1, further comprising requesting supplemental information from the person wherein the supplemental information is requested by way of a message sent to the mobile device.   However, Kellogg column 5 lines 60-column 6 lines 1-20 teach for instance, at or shortly after the end time of the given showing appointment, the scheduling system 102 sends the showing agent a text message requesting for status (e.g., done or done in fifteen minutes) of the showing appointment. Where the showing agent has completed his showing, the scheduling system then notifies listing contacts of completion of the showing. For example, after a showing has been completed, homeowners or tenants of the underlying listing of the showing are notified by the scheduling system that their property is ready for access. Accordingly, it can be said that, in this alternate embodiment, the request for the target comprises an inquiry for a status of a showing of a real estate listing.  This known technique is applicable to the system of Mejegard as they are both directed to determining status of a task.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Kellogg would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Kellogg to the teachings of Mejegard would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the ability to request additional information via a text message into similar systems.  Further, incorporating the ability to request information via a text message as taught by Kellogg to the system taught by Mejegard would result in an improved system that provides an efficient and flexible means to request additional information from users.

As per Claim 7 Mejegard does not teach the method of claim 6, wherein the message comprises at least one of a text message and an email.   However, Kellogg column 5 lines 60-column 6 lines 1-20 teach for instance, at or shortly after the end time of the given showing appointment, the scheduling system 102 sends the showing agent a text message requesting for status (e.g., done or done in fifteen minutes) of the showing appointment. Where the showing agent has completed his showing, the scheduling system then notifies listing contacts of completion of the showing. For example, after a showing has been completed, homeowners or tenants of the underlying listing of the showing are notified by the scheduling system that their property is ready for access. Accordingly, it can be said that, in this alternate embodiment, the request for the target comprises an inquiry for a status of a showing of a real estate listing.  This known technique is applicable to the system of Mejegard as they are both directed to determining status of a task.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Kellogg would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Kellogg to the teachings of Mejegard would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the ability to request additional information via a text message into similar systems.  Further, incorporating the ability to request information via a text message as taught by Kellogg to the system taught by Mejegard would result in an improved system that provides an efficient and flexible means to request additional information from users.


Claim 13, 14 recites similar limitations to those recited in claim 6, 7 and is rejected for similar reasons. Further, Mejegard teaches a system for automatically determining allocations of time or use, the system comprising: at least one processor; at least one memory device operably coupled to the at least one processor and storing instructions for execution on the at least one processor, the instructions causing the at least one processor to:  (see Mejegard para. 34)


Claim 20 recites similar limitations to those recited in claim 6 and is rejected for similar reasons. Further, Mejegard teaches a computer program product to automatically determine allocations of time or use, the computer program product comprising a non-transitory computer-readable storage medium having computer-usable program code embodied therein, the computer- usable program code comprising:  (see Mejegard para. 34)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321.  The examiner can normally be reached on Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683